COURT OF APPEALS FOR THE
                                     FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER ON MOTION
Cause Number:              01-12-00262-CV
Trial Court Cause
Number:                    1066372
Style:                     Melissa Machelle Clark and Stetson Benningfield
                           v EOG Resourses Inc.
Date motion filed*:        March 24, 2014
Type of motion:            Motion for Rehearing
Party filing motion:       Appellants
Document to be filed:      no

Is appeal accelerated?      YES         NO

Ordered that motion is:

              Granted
                    If document is to be filed, document due:
                       Absent extraordinary circumstances, the Court will not grant additional motions to extend time

              Denied
              Dismissed (e.g., want of jurisdiction, moot)
              Other:


Judge's signature: /s/ Sherry Radack
                          Acting individually          Acting for the Court

Panel consists of Chief Justice Radack and Justices Bland and Huddle

Date: June 24, 2014